Title: From Thomas Jefferson to Levi Lincoln, 16 September 1804
From: Jefferson, Thomas
To: Lincoln, Levi


               
                  
                     Dear Sir
                  
                  Monticello Sep. 16. 04.
               
               It will be necessary to lay before Congress the aggressions of the British vessels before the harbour of New York. for this purpose it will be necessary in the first place to examine all the cases, and to class them according to the principle of the aggression, and secondly to prepare a succinct statement of them, for I believe that would be more proper than to furnish them the documents. they are not called on to legislate on each case, for then they should enquire into it specifically, but are told by the Executive that such things have happened, in order that they may pass laws to prevent such in future.   As the American Citizen of N.Y. has kept a steady eye on them and stated the cases I have cut them out of the paper, and now inclose them to you; as they will give you more time to consider the cases, and an opportunity perhaps of consulting your own library on questionable points. authentic documents & fuller information on every case will be ready for you at Washington; for which place I set out on the 27th. inst.   The Spanish minister here seems to have found means of exciting his court considerably on the act for establishing a port of entry on the Mobile: and something serious has past between Pinckney & them of which we are not informed. I take for granted that such circumstances as these will be easily allayed by good humor and reason, between reasonable men. the new administration in England is entirely cordial. there has never been a time when our flag was so little molested by them in the European seas, or irregulatities there so readily & respectfully corrected. as the officers here began their insults before the change, it is a proof it did not proceed from that change. we must expect however unequivocal measures from them to prevent such things in future, while Congress should enable us to arrest them by our own means, and not expose us to pass such another year of insulted jurisdiction. Accept my affectionate salutations & assurances of great esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            